Citation Nr: 1015423	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama

THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of subtotal gastrectomy, for purposes 
of accrued benefits.  

2.  Entitlement to recognition as a helpless child of the 
Veteran on the basis of permanent incapacity for self-support 
for the purpose of death pension benefits.  

3.  Entitlement to service connection for the cause of the 
Veteran's death.  

4.  Entitlement to service connection for a psychiatric 
disorder, secondary to service-connected postoperative 
residuals of subtotal gastrectomy, for purposes of accrued 
benefits.  

5.  Entitlement to service connection for osteoarthritis, 
claimed as bone condition, secondary to service-connected 
postoperative residuals of subtotal gastrectomy, for purposes 
of accrued benefits.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU), for purposes of 
accrued benefits.  

(The issues of clear and unmistakable error (CUE) in 
decisions by the Board of Veterans' Appeals (Board) in March 
1966 and January 1973, which denied an evaluation in excess 
of 20 percent, for postoperative residuals of subtotal 
gastrectomy and a June 1988 Board decision which denied an 
evaluation in excess of 40 percent for postoperative 
residuals of subtotal gastrectomy, for accrued purposes, are 
the subject of a separate appellate action.)  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1950 to April 
1952.  

This matter comes before the Board on appeal from an August 
2005 decision by the RO which, in part, denied an increased 
rating for postoperative residuals of subtotal gastrectomy 
for accrued purposes, and a September 2005 RO decision which 
denied service connection for the cause of the Veteran's 
death and recognition of the Veteran's daughter, (P. K. M.) 
as a "helpless" child.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for the cause of the 
Veteran's death and service connection for a psychiatric 
disorder, osteoarthritis, and TDIU, for purposes of accrued 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The evidence of record at the time of the Veteran's death 
showed that the residuals of his postoperative subtotal 
gastrectomy were manifested by persistent symptoms of 
dyspepsia and reflux controlled with medication, without 
weight loss, malnutrition, or anemia.  

2.  There has been no evidence submitted reflecting the 
Veteran's daughter, P.K.M. to be incapable of self-support 
prior to reaching the age of 18 years.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of subtotal gastrectomy, for 
purposes of accrued benefits, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.1000, 4.3, 4.7, 4.114, Diagnostic Code 
7308 (2009).  

2.  The criteria for recognition as a helpless child of the 
Veteran on the basis of permanent incapacity for self-support 
for the purpose of death pension benefits have not been met.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to adjudication of the appellant's claims, a letter 
dated in May 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA records have 
been obtained and associated with the claims file.  The 
appellant was also requested to provide specific information 
concerning her claim for recognition of the Veteran's 
daughter as a helpless child on the basis of permanent 
incapacity for self-support.  However, the appellant did not 
respond to the request or provide any pertinent information.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


Accrued Benefits Based on a Claim for Increase

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid) to which the veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file 
or constructively of record at the time of his death.  38 
U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000 (2009).  

Prior to his death in March 2004, the Veteran submitted a 
claim for an increased rating for his gastrointestinal 
disability in February 2003, which had been evaluated as 40 
percent disabling from 1986.  The current contention in this 
regard is essentially that the Veteran was entitled to an 
increased rating for this disability prior to his death, and 
that the appellant should be awarded the compensation for 
that increase that would have gone to the Veteran had he 
lived.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
In rendering determinations, VA is to evaluate functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, and interpret reports of examination in light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2.  Likewise, VA is to resolve any reasonable doubt 
regarding the degree of disability in favor of the claimant, 
and where there is a question as to which of two evaluations 
apply, assign the higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  38 C.F.R. §§ 4.3, 4.7, 4.10, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

As indicated above, at the time of his death in March 2004, 
the Veteran was assigned a 40 percent evaluation for subtotal 
gastrectomy under DC 7308, which contemplated moderate 
symptoms with characteristic mild circulatory disturbance 
after meals and with diarrhea and weight loss.  In order to 
warrant a higher rating, the evidence would have to 
demonstrate severe symptoms with weight loss, malnutrition, 
and anemia.  

In a letter from his private gastroenterologist, received in 
March 2004, shortly before the Veteran's death, it was 
indicated that he had been treating the Veteran for the 
residuals of his gastrectomy off and on since June 2001.  He 
noted that the Veteran had persistent symptoms of dyspepsia 
and reflux, and that an esophagogastroduodeno-scopy (EGD) in 
July 2001 showed some linear superficial ulcerations in the 
distal esophagus and diffuse gastritis in the remaining body 
of the stomach, but no evidence of overt ulcer disease.  
Since then, the Veteran had been, more or less, on continuous 
therapy with medication.  The physician indicated that the 
Veteran's gastric symptoms had been persistent but stable, 
and that his weight had been essentially unchanged.  He 
opined that acid suppression and antacids (when needed) was 
the wisest course of therapy for the Veteran's disability.  

In this case, while the medical evidence showed that the 
Veteran had persistent dyspepsia and reflux prior to his 
demise, his symptoms were controlled with medication and 
there were no complaints or findings of any current weight 
loss, malnutrition or anemia.  The private gastroenterologist 
who had been treating the Veteran for approximately three 
years prior to his death reported that the Veteran's symptoms 
had been persistent but stable, and that there had been no 
significant change in his weight.  He noted that there was no 
diagnostic evidence of active ulcer disease and indicated, in 
essence, that there was no need to undertake additional 
studies as his use of acid suppression and antacids, as 
needed, was sufficient to control his symptoms.  Thus, an 
increased evaluation under the provisions of DC 7308 is not 
warranted.  

Similarly, the Board finds that a higher evaluation under any 
potentially applicable rating code for the Veteran's 
gastrointestinal disorder is not warranted.  That is, the 
evidence does not show chronic gastritis with severe 
hemorrhages or large ulcerated or eroded areas so as to 
warrant a rating in excess of 40 percent under DC 7307, nor 
did the evidence show symptoms of vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptoms combinations productive of severe impairment of 
health which would warrant a higher rating under DC 7346.  

Furthermore, VA regulations provide that ratings under DC's 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  

Here, the medical evidence showed that the predominant 
disability picture of the Veteran's digestive disability 
prior to his death involved symptoms of abdominal discomfort, 
persistent dyspepsia and reflux associated with postoperative 
residuals of subtotal gastrectomy.  The evidence did not show 
any material weight loss, malnutrition, or anemia, and no 
evidence of hematemesis, melena, hemorrhages or large 
ulcerated or eroded areas or other symptoms combinations 
productive of severe impairment of health.  

Under the circumstances, the Board concludes the 40 percent 
evaluation assigned for postoperative residuals of subtotal 
gastrectomy was appropriate, and that a higher evaluation is 
not warranted for the purpose of accrued benefits.  

Consideration has been given to assigning a staged rating; 
however, during the entire period in question the Board finds 
that the Veteran's postoperative residuals of subtotal 
gastrectomy warranted a 40 percent disability rating, and no 
higher.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing that the service-connected 
digestive disability resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the evidence did not demonstrated any symptoms so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Permanent Incapacity for Helpless Child

Under VA regulations, a person may be considered a 'child' of 
the Veteran after age 18 for purposes of determining 
entitlement to death benefits or DIC benefits if he or she is 
unmarried, and before reaching the age of 18 years, the 
'child' becomes permanently incapable of self-support.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315(a) (2009).  

There are four principal factors for consideration on 
determining permanent incapacity for self-support.  The first 
is the fact that a claimant is earning his (her) own support 
is prima facie evidence that he (she) is not incapable of 
self-support.  38 C.F.R. § 3.356(b)(1).  Incapacity for self- 
support will not be considered to exist when the child by his 
(her) own efforts is provided with sufficient income for his 
(her) reasonable support.  Id.  

Second, when a child is shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, it may be so held at a later 
date even though there may have been a short intervening 
period or periods when his (her) condition was such that he 
(she) was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered as major factors.  38 C.F.R. § 3.356(b)(2).  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  Id.  

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  38 C.F.R. § 3.356(b)(3).  
In those cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self-support, factors other than 
employment are for consideration.  Id.  In such cases there 
should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Id.  Lack of employment of 
the child either prior to the delimiting age or thereafter 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.  Id.  

Fourth, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).  

On an application for VA Dependency and Indemnity 
Compensation, the appellant identified P. K. M. as a child of 
the Veteran and indicated that she was disabled and lived 
with the appellant.  Parenthetically, the Board notes that on 
an earlier application for DIC benefits, received in May 
2005, the appellant listed the child's name, but did not 
indicate that she was disabled or that she lived with the 
appellant.  In any event, by letter dated in May 2005, the 
appellant was requested to provide specific information 
concerning the application for helpless child status.  Other 
than a copy of a Verification of Birth Record, which showed 
that P.K. M. was born in December 1953, the appellant has not 
provided any additional information or evidence.  Without the 
appellant's cooperation, VA is unable to determine whether 
the Veteran's daughter was permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  The Board points out that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

In the absence of any evidence necessary to substantiate the 
claim, the Board finds that there is simply an insufficient 
basis to conclude that P.K. M. may be recognized as a 
helpless child of the deceased Veteran for VA benefit 
purposes because there is simply insufficient evidence to 
conclude that she became permanently incapable of self-
support by the time of her 18th birthday.  In this case, 
there has been no evidence submitted that would support that 
the Veteran's daughter was disabled at the time of her 18th 
birthday.  Without such evidence, the claim must be denied.  


ORDER

An evaluation in excess of 40 percent for postoperative 
residuals of subtotal gastrectomy, for purposes of accrued 
benefits is denied.  

Entitlement to recognition of the Veteran's daughter as a 
helpless child on the basis of permanent incapacity for self-
support for the purpose of death pension benefits is denied.  


REMAND

Regarding the claim of service connection for the cause of 
the Veteran's death, the Board finds that additional 
development must be accomplished prior to further 
consideration of the appeal.  

The Veteran's death certificate reflects the immediate cause 
of his death was dissecting ascending arch aortic aneurysm.  
Other significant conditions contributing to death but not 
resulting in the underlying cause (the aneurysm) were listed 
as coronary artery disease (CAD), diabetes mellitus (DM) 
peripheral vascular disease (PVDZ) hyperlipidemia, and 
hypertension (HTN).   

The appellant argues, in essence, that because of the 
Veteran's restricted diet that was related to his 
gastrointestinal disorder, he developed atherosclerotic heart 
disease which ultimately caused his death.  This is supported 
by an October 2004 letter from the Veteran's thoracic 
surgeon, Richard L. Clay, MD. where he indicated that because 
of his gastrointestinal disability, the Veteran was only able 
to eat foods rich in carbohydrates, and that this diet 
contributed significantly to his development of 
atherosclerotic heart disease which, in turn, caused the 
fatal dissecting aortic aneurysm.  

Since this opinion, however, offered no discussion as to the 
Veteran's actual carbohydrate intake, or any analysis as the 
Veteran's other risk factors for developing atherosclerotic 
heart disease, the Board finds that further development is 
required as set out below.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As to the issues of secondary service connection for a 
psychiatric disorder and osteoarthritis, as well as 
entitlement to TDIU, for purposes of accrued benefits, these 
claims have never been formally addressed by the RO.  

Historically, the Board notes that a properly executed VA 
Form 22a (Appointment of Individual as Claimant's 
Representative) in favor of the current attorney of record, 
was received at the RO in November 2002.  In a letter dated 
in January 2003, the Veteran, through his attorney, submitted 
claims for an increased rating for his digestive disorder, 
service connection for a psychiatric disorder and 
osteoarthritis, secondary to the service-connected digestive 
disorder, and TDIU benefits.  Follow-up requests for an 
examination and adjudication of the claims was submitted by 
the Veteran's attorney in February and March 2003.  However, 
no action was taken on those matters.  At this point, it 
should be noted that the Veteran's attorney also filed 
motions of clear and unmistakable error (CUE) in prior Board 
decisions in January 2003, and that the claims file had been 
forwarded to the Board for consideration of those issues, 
with a decision on the CUE claims promulgated by the Board in 
April 2004.  

In March 2004, a few days prior to his death, the RO notified 
the Veteran that it was unable to process his claims for 
secondary service connection because his file was in 
Washington, D.C., and there was insufficient information to 
adjudicate the issues.  The RO also indicated, in essence, 
that it could not adjudicate original claims for service 
connection unless the Veteran filed the claim personally, and 
not through his attorney.  The RO advised only increased 
rating claims received from an attorney could be adjudicated.  

In April 2004, the attorney notified the RO of the Veteran's 
death and requested that the RO adjudicate the claims for an 
increased rating, secondary service connection, and TDIU, for 
purposes of accrued benefit on the widow's behalf.  
Additional letters, dated in May and September 2004, 
reiterated the attorney's requests to adjudicate the 
Veteran's claims for purposes of accrued benefits.  By 
letters dated in May, September, and December 2005, the RO 
notified the appellant that the claims of secondary service 
connection and TDIU submitted by the attorney on behalf of 
the Veteran were never formalized prior to his death and, 
therefore, could not be adjudicated.  In letters dated in May 
and October 2005, the appellant's attorney expressed 
dissatisfaction with the RO's refusal to adjudicate the 
claims for accrued benefits.  Thereafter, and without benefit 
of a formal rating decision, the RO included the issues of 
secondary service connection for a psychiatric disorder and 
osteoarthritis, and entitlement to TDIU, for purposes of 
accrued benefits in a SOC promulgated in July 2007.  The RO 
apparently concluded that the claims could not be considered 
because a formal claim, signed by the Veteran had not been 
received, and that the informal claim from his attorney was 
legally insufficient.  

In this case, it appears that the RO is under the belief that 
an original claim for service connection can only be made by 
a veteran, and that a properly executed power of attorney has 
no legal affect.  However, the Board is unable to identify 
any specific provision in the regulations or case law which 
supports that position.  Here, the Veteran, prior to his 
death, executed a power of appointment in favor of the 
current attorney of record to represent him before VA.  The 
Veteran did not limit the power of attorney nor did he revoke 
his appointment prior to his death.  As such, the attorney 
was authorized to file a claim with VA on behalf of the 
Veteran.  

Under the circumstances, the Board finds that these claims 
for accrued benefits have not been properly developed or 
adjudicated and therefore, are not ripe for appellate review.  
Accordingly, they will be remanded for actions set out below.  

In light of the above discussion, the case is REMANDED to the 
RO for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  The RO should provide appropriate 
notice of the information and evidence 
necessary to establish entitlement to 
TDIU benefits, and secondary service 
connection for a psychiatric disorder and 
osteoarthritis, for purposes of accrued 
benefits under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

2.  The claims file and a copy of this 
remand should be forwarded to a VA 
cardiologist for review and an opinion, 
if feasible, as to the etiology of the 
Veteran's fatal dissecting thoracic 
aortic aneurysm.  The examiner is request 
to review file, with particular emphasis 
on the Veteran's medical history and 
dietary regimen, and provide a response 
to the following: 

a) Is it at least as likely as not 
that the Veteran's atherosclerotic 
heart disease was caused by or 
otherwise related to a high 
carbohydrate intake made necessary 
by reason of his subtotal 
gastrectomy and dumping syndrome?  

b) If so, is it at least as likely 
as not that the Veteran's 
atherosclerotic heart disease was 
the principal or contributory cause 
of his fatal dissecting thoracic 
aortic aneurysm?  

It would be helpful if the physician 
included a discussion of the factors for 
developing atherosclerotic heart disease 
and thoracic aortic aneurysms, 
particularly with respect to the 
Veteran's medical history.  The examiner 
is also requested to comment on the 
October 2004 opinion from Dr. Richard L. 
Clay.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  If the examiner is only able 
to theorize or speculate as to this 
matter, this should be so stated.  

3.  After the requested development has 
been completed, the RO should 
readjudicate the claim for the cause of 
the Veteran's death.  If the benefits 
sought on appeal remain denied, the 
appellant and her attorney should be 
furnished an SSOC, and be given an 
opportunity to respond.  

4.  The RO should also adjudicate the 
claims of entitlement to TDIU, and 
secondary service connection for a 
psychiatric disorder and osteoarthritis 
for purposes of accrued benefits, to 
include consideration of whether any 
claimed disability was proximately due to 
or the result of, or aggravated by the 
service-connected subtotal gastrectomy.  
If any such claim is denied and 
disagreement therewith is expressed, a 
statement of the case should be issued 
and the matter returned to the Board 
following receipt of a substantive 
appeal.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


